 Case 2:20-cv-00073-JRG Document 70 Filed 04/19/21 Page 1 of 5 PageID #: 787




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


TESO LT, UAB, METACLUSTER LT, UAB,
AND CODE200, UAB,

               Plaintiffs,                             Case No. 2:20-cv-00073-JRG
     v.
BRIGHT DATA LTD. AND EMK CAPITAL
LLP,
          Defendants.




     JOINT STIPULATION AND MOTION TO DISMISS CASE IN ITS ENTIRETY



       Plaintiffs Teso LT, UAB, Metacluster LT, UAB, and Code200, UAB (collectively, “Plain-

tiffs”), and Defendants Bright Data Ltd. and EMK Capital LLP (collectively, “Defendants”)

(Plaintiffs and Defendants, collectively, the “Parties”) file this joint stipulation and motion to dis-

miss all claims and counterclaims asserted in the above-referenced litigation with prejudice, pur-

suant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       The Parties shall bear their own respective attorney’s fees and costs regarding the dismissed

causes of action.




                                                  1
 Case 2:20-cv-00073-JRG Document 70 Filed 04/19/21 Page 2 of 5 PageID #: 788




Dated: April 19, 2021              Respectfully submitted,


                                   /s/ Michael C. Smith
                                   MICHAEL C. SMITH
                                     Texas State Bar No. 18650410
                                     michaelsmith@siebman.com
                                   SIEBMAN, FORREST,
                                   BURG & SMITH LLP
                                   113 East Austin Street
                                   Marshall, Texas 75671
                                   Telephone: (903) 938-8900
                                   Telecopier: (972) 767-4620

                                   STEVEN CALLAHAN
                                    Texas State Bar No. 24053122
                                    scallahan@ccrglaw.com
                                   CRAIG TOLLIVER
                                    Texas State Bar No. 24028049
                                    ctolliver@ccrglaw.com
                                   GEORGE T. “JORDE” SCOTT
                                    Texas State Bar No. 24061276
                                    jscott@ccrglaw.com
                                   MITCHELL SIBLEY
                                    Texas State Bar No. 24073097
                                    msibley@ccrglaw.com
                                   CHARHON CALLAHAN
                                   ROBSON & GARZA, PLLC
                                   3333 Lee Parkway, Suite 460
                                   Dallas, Texas 75219
                                   Telephone: (214) 521-6400
                                   Telecopier: (214) 764-8392


                                   Counsel for Plaintiffs Teso LT, UAB, Oxysales,
                                   UAB, and Metacluster LT, UAB




                                      2
 Case 2:20-cv-00073-JRG Document 70 Filed 04/19/21 Page 3 of 5 PageID #: 789




Dated: April 19, 2021              Respectfully submitted,

                                   /s/ Korula T. Cherian               .
                                   J. MARK MANN
                                     Texas State Bar No. 12926150
                                     mark@themannfirm.com
                                   G. BLAKE THOMPSON
                                     Texas State Bar No. 24042033
                                     blake@themannfirm.com
                                   MANN | TINDEL | THOMPSON
                                   300 West Main Street
                                   Henderson, Texas 75652
                                   Telephone: (903) 657-8540
                                   Telecopier: (903) 657-6003

                                   KORULA T. CHERIAN
                                    sunnyc@ruyakcherian.com
                                   ROBERT HARKINS
                                    bobh@ruyakcherian.com
                                   RUYAKCHERIAN LLP
                                   1936 University Avenue, Suite 350
                                   Berkeley, California 94702
                                   Telephone: (510) 944-0192

                                   RONALD WIELKOPOLSKI
                                    ronw@ruyakcherian.com
                                   RUYAKCHERIAN LLP
                                   1901 L Street, NW, Suite 700
                                   Washington, DC 20036
                                   Telephone: (202) 838-1560

                                   S. CALVIN CAPSHAW
                                    Texas State Bar No. 03783900
                                    ccapshaw@capshawlaw.com
                                   ELIZABETH L. DERIEUX




                                      3
Case 2:20-cv-00073-JRG Document 70 Filed 04/19/21 Page 4 of 5 PageID #: 790




                                   Texas State Bar No. 05770585
                                   ederieux@capshawlaw.com
                                  CAPSHAW DERIEUX, LLP
                                  114 E. Commerce Avenue
                                  Gladewater, Texas 75647
                                  Telephone: (903) 845-5770

                                  Counsel for Defendant Bright Data, Ltd.


Dated: April 19, 2021             Respectfully submitted,

                                  By: /s/ Robert Christopher Bunt

                                  Robert Christopher Bunt
                                  Texas Bar No. 0787165
                                  Parker Bunt & Ainsworth, PC
                                  100 E. Ferguson, Suite 418
                                  Tyler, Texas 75702
                                  903-531-3535
                                  rcbunt@pbatyler.com

                                  Counsel for Defendant EMK Capital LLP




                                     4
 Case 2:20-cv-00073-JRG Document 70 Filed 04/19/21 Page 5 of 5 PageID #: 791




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in compli-

ance with Local Rule CV-5(a) on April 19, 2020. As such, this document was served on all counsel

who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).

                                            /s/ Korula T. Cherian




                                CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that the counsels for the parties have complied with Local

Rule CV-7(h). Counsel participating include: Steven Callahan on behalf of Plaintiffs; Robert

Harkins on behalf of Bright Data and Chris Bunt on behalf of EMK Capital LLC. Following the

meet and confer on April 18, 2021 and April 19, 2021, the parties reached agreement. Defendants

join this motion.




                                            /s/ Korula T. Cherian




                                                5
